           Case 2:20-cr-00156-RFB-DJA Document 148 Filed 10/08/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
     District of Nevada
 2   Nevada Bar Number 13644
     SHAHEEN P. TORGOLEY
 3   BRETT RUFF
     Assistant United States Attorneys
 4   Shaheen.Torgoley@usdoj.gov
     Brett.Ruff@udoj.gov
     501 Las Vegas Boulevard South
 5   Suite 1100
     Las Vegas, Nevada 89101
 6   702-388-6336
     Representing the United States of America
 7

 8                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,
                                                     Case No. 2:20-cr-00156-RFB-DJA
10                   Plaintiff,
                                                    MOTION FOR A PROTECTIVE
11                   v.                             ORDER GOVERNING DISCOVERY

12   ADALI ESCALANTE-TRUJILLO, et al.,

13                   Defendants.

14

15          The Government and the indicted Defendants in the above-captioned case, by and

16   through their respective attorneys of record, respectfully move the Court to find that an or-

     der governing disclosure of certain discovery material is necessary pursuant to Fed. R.
17
     Crim. P. 16(d). The same parties further respectfully request that the Court find that grand
18
     jury and other discovery materials provided by the Government are being provided for the
19
     purpose of the trial in this case.
20
            IT IS THEREFORE ORDERED that:
21
            1.      In order to protect the safety and privacy interests of innocent third parties
22
     and potential witnesses, to protect law enforcement interests, and to encourage early, broad
           Case 2:20-cr-00156-RFB-DJA Document 148 Filed 10/08/20 Page 2 of 5




 1   and expansive discovery in this case, the defendants, the defendants’ attorneys of record,

 2   and their respective staff members and others retained to work on the case:

 3                  a) shall not distribute law enforcement reports, transcripts, recordings,

 4   and/or other materials provided by the Government pursuant to discovery except as set

 5   forth below;

                    b) shall not provide any law enforcement reports, transcripts, recordings,
 6
     and other materials provided pursuant to discovery to anyone with the exception of their
 7
     client defendants, the attorneys of record to whom the discovery is produced, members of
 8
     the attorneys’ staff—including legal assistants, paralegals, law clerks, and defense investiga-
 9
     tors, and experts retained by counsel to work on the case. Counsel for the defendants are
10
     ordered to provide a copy of this Order to anyone retained by or within the employ of
11
     counsel who receives such materials. Nothing in this Order prevents counsel of record for
12
     the defendants or members of their staff from showing or orally summarizing the Govern-
13
     ment discovery materials and transcripts if, in the discretion of counsel of record, he or she
14
     determines that it is necessary to do so for purposes of preparing the defense. Counsel of
15
     record or members of the defense team may also show and/or play audio and/or video re-
16
     cordings (but not provide copies of such) provided in discovery to witnesses or potential
17
     witnesses or others working at the direction of counsel of record or the defense team, if, in
18
     the discretion of the counsel of record, she or he determines that it is necessary to do so for
19
     purposes of preparing the defense of the case;
20                  c) shall not reproduce in any part, in their entirety, nor in any format, any
21   law enforcement reports, transcripts, recordings, and/or other discovery materials for dis-

22   semination to any persons or parties not identified in subsection b) above, including other


                                                 2
           Case 2:20-cr-00156-RFB-DJA Document 148 Filed 10/08/20 Page 3 of 5




 1   defendants or the counsel of other defendants, and counsel of record shall maintain com-

 2   plete custody and control over the law enforcement reports, transcripts, recordings, and

 3   documents, including notes and/or copies;

 4                 d) may allow transcripts or other discovery materials containing Jencks Act

 5   (18 U.S.C. § 3500) statements of witnesses, e.g., grand jury transcripts, witness statements

     whether electronically recorded or in the form of handwritten statements by the witnesses,
 6
     or reports of witness statements by law enforcement officers, search warrant affidavits, or
 7
     copies or summaries of the same, to remain with their client in that defendant’s detention
 8
     facility (if detained) for review outside the presence of the defendant’s attorney of record, or
 9
     a member of the attorneys’ staff, but may not allow Rule 11 memoranda of cooperating
10
     witnesses, if any, and other defendants’ post-Miranda statements to remain in the posses-
11
     sion of defendants outside of the presence of that defendant’s respective legal counsel; to
12
     aid in the distinction between what may and may not remain with defendants absent coun-
13
     sel, the government agrees to notify each defendant’s counsel which items constitute coop-
14
     erator or post-Miranda evidence;
15
                   e) shall not provide copies of any notes or records of any kind made in rela-
16
     tion to the contents of the discovery materials, other than to their client defendant, the at-
17
     torneys of record, and those employed or retained to work on the case, and all such notes
18
     or records are to be treated in the manner as the original discovery materials; and
19
                   f) shall upon conclusion of this case, including any appeal, habeas action, or
20   other legal proceeding, dispose of all discovery materials in one of two ways, unless other-
21   wise ordered by the Court: materials must be (1) destroyed or (2) returned to the United

22   States. The Court may require a certification as to the disposition of any such materials;


                                                 3
           Case 2:20-cr-00156-RFB-DJA Document 148 Filed 10/08/20 Page 4 of 5




 1          2.     Any filing or pleading that has as an attachment a protected document or

 2   which contains protected information from a protected document shall be filed under seal

 3   and copies sent by email to the other parties, unless the Government agrees that the materi-

 4   als may be filed publicly. A copy of a filing without the protected attachment may be pro-

 5   vided to defendants on whose behalf the document was not filed upon redaction of the in-

     formation from the protected documents. The un-redacted motion and attachment(s) may
 6
     be shown to the defendants on whose behalf the materials were filed.
 7
            3.     Nothing contained in this Order shall preclude any party from applying to
 8
     this Court for further relief or for modification of any provision hereof. At a later date, de-
 9
     fense counsel anticipate asking the Court to modify this order by allowing counsel to pro-
10
     vide other protected materials to the in-custody defendants at their detention facility in
11
     electronic form, such as on an external hard drive, pursuant to the detention facility’s poli-
12
     cies and procedures.
13
            Dated this 28th day of September, 2020.
14

15                                               Respectfully submitted,

16                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
17
                                                                /s/
                                                 Shaheen P. Torgoley
18
                                                 Brett Ruff
                                                 Assistant United States Attorneys
19

20   For Adali Arnuflo Escalante-Trujillo (1)            For Jose Alfredo Ayala-Flores (2)
21   /s/David R Fischer                                   /s/Dustin Marcello
     David R Fischer, Esq.                                Dustin Marcello, Esq.
22



                                                 4
          Case 2:20-cr-00156-RFB-DJA Document 148 Filed 10/08/20 Page 5 of 5




 1   For Alvaro Ernesto Perez Carias (3)         For Sebastian Ocadiz-Castro (4)

 2   /s/Jess Marchese                            /s/ Joshua Tomsheck
     Jess Marchese, Esq.                         Joshua Tomsheck, Esq.
 3

 4
     For Juan Luis-Rico (5)                      For Juan Angel Reyes (6)
 5
     /s/Richard E. Tanasi                        /s/Ivette A. Maningo
     Richard E. Tanasi, Esq.                     Ivette A. Maningo, Esq.
 6

 7
     For Miguel Angel Nieto-Romero (7)           For Rosalio Siguenza-Romero (8)
 8
     /s/Abel Mariano Yanez                       /s/Todd M. Leventhal
 9   Abel Mariano Yanez, Esq.                     Todd M. Leventhal, Esq.

10

11   For Daniel Enrique Perez-Torres (9)         For Jose Gerardo Cortez-Diaz (10)

12   /s/ Amanda S. Gregory                       /s/Benjamin C Durham
     Amanda S. Gregory, Esq.                     Benjamin C. Durham, Esq.
13

14
     For Eder Cruz-Salguero (11)                 For Carlos Lopez-Guzman (12)
15
     /s/James A. Oronoz                         /s/Lance Maningo
16   James A. Oronoz, Esq.                      Lance Maningo, Esq.

17
     For Pedro Montalvo (13)
18
     /s/William H. Brown
19
     William H. Brown
20
     IT IS SO ORDERED:
21
     _____________________________         October 8, 2020
                                           ________________
22   RICHARD F. BOULWARE, II               Date
     United States District Judge

                                           5
